Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00446-CR

                                        Jeremiah HINDMAN
                                             Appellant

                                                  v.

                                        The STATE of Texas

                     From the 226th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014CR2018W
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 29, 2015

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence on June 2, 2014, and Jeremiah Hindman did not file a

motion for new trial. The deadline for filing a notice of appeal was therefore July 2, 2014. TEX. R.

APP. P. 26.2(a)(1). A notice of appeal was not filed until June 3, 2015.

           Because the notice of appeal in this case was not timely filed, we lack jurisdiction to

entertain the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding

that if appeal is not timely perfected, court of appeals does not obtain jurisdiction to address merits

of appeal, and court may take no action other than to dismiss appeal; court may not suspend rules

to alter time for perfecting appeal); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);
                                                                                  04-15-00446-CR


see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (explaining that

writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure governs

out-of-time appeals from felony convictions). Accordingly, we dismiss this appeal for lack of

jurisdiction.

                                                PER CURIAM

DO NOT PUBLISH




                                              -2-